EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Pereira on July 28, 2022.

The application has been amended as follows: 
1. The entire claim text of claim 1 has been amended to recite the following:
“A composition comprising the nucleotide sequence of SEQ ID NO:10, wherein the nucleotide sequence comprises at least one locked nucleic acid (LNA) domain and/or at least one 2’-methoxyethoxy (2’-MOE) domain.”
2. Claim 9, line 2, “2’ methoxyethoxy (2’MOE)” has been amended to “2’-methoxyethoxy (2’-MOE)”.
3. Claim 10, line 2, “2’ methoxyethoxy (2’MOE)” has been amended to “2’-methoxyethoxy (2’-MOE)”.
4. Claims 24-25, 27-28, 30-32, 35-37, and 48 have been cancelled.
5. Claim 45, lines 2-3 have been amended to “wherein the nucleotide sequence comprises at least one 2’-methoxyethoxy (2’-MOE) domain.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 and dependent claims thereof as amended are now drawn to a composition comprising an allowable nucleotide sequence, SEQ ID NO:10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Conclusion
Claims 1, 9-10, 20-21, 23, 39, 45, and 49 are allowed.
Claims 24-25, 27-28, 30-32, 35-37, and 48 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635